DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The present Office Action is in response to Applicant’s Response of October 26, 2020, hereinafter “Reply”, after Final Action and Request for Continued Examination (RCE).  In the Reply, claims 1, 9, and 16 have been amended, and no claims have been cancelled or added.  In the examiner’s amendment below, claims 1-2, 7, 9-10, 14, 16-17, and 19 have been amended, and no claims have been cancelled or added.  Claims 1-20 remain pending in the application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on October 26, 2020 have been entered. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Jason Graff (Attorney of Record), on May 5, 2021.

1.	(Currently Amended) An apparatus, comprising:
an input/output (I/O) module that:
receives an I/O request from a host computing device in a storage system, and 
in response to the received I/O request, performs a set of corresponding I/O operations for data associated with the received I/O request on a first storage device in the storage system; and
a data migration module that, in response to the received I/O request and simultaneously in a same clock cycle with performance of the set of corresponding I/O operations on the first storage device, simultaneously transmits and writes the data associated with the received I/O request to a second storage device in the storage system for storage on the second storage device,
wherein:
the data written to the second storage device is from the first storage device when the I/O request is a read request,
the data is from a storage controller and is written to the first storage device and the second storage device when the I/O request is a write request,
the storage controller receives the I/O request from the host computing device,

at least a portion of each of said modules comprises one or more of a set of hardware circuits, a set of programmable hardware devices, and executable code stored on a set of computer-readable storage media.

2.	(Currently Amended) The apparatus of claim 1, wherein:
the I/O request is [[a]] the read request and the read request is directed to [[a]] the storage controller;
performing the set of corresponding I/O operations comprises reading the data from the first storage device to the storage controller;
simultaneously transmitting the data comprises simultaneously migrating the data from the first storage device to the second storage device;
the host computing device comprises a storage virtualization controller; and 
the storage controller comprises said modules.

3.	(Previously Presented) The apparatus of claim 2, further comprising:
a data modification module that modifies the data prior to transmitting the data to the second storage device and the storage virtualization controller.

4.	(Previously Presented) The apparatus of claim 3, wherein:
the data modification module comprises a security engine that decrypts data; and


5.	(Previously Presented) The apparatus of claim 3, wherein:
the data modification module comprises a compression engine that decompresses data; and
modifying the data comprises decompressing the data prior to transmitting the data to the second storage device and the storage virtualization controller. 

6.	(Previously Presented) The apparatus of claim 5, wherein:
the data modification module further comprises a security engine that decrypts data; and
modifying the data further comprises decrypting the data prior to transmitting the data to the second storage device and the storage virtualization controller. 
 
7.	(Currently Amended) The apparatus of claim 1, wherein:
the I/O request is [[a]] the write request and the write request is directed to [[a]] the storage controller;
performing the set of corresponding I/O operations comprises writing the data from the storage controller to the first storage device;
simultaneously transmitting the data comprises writing the data from the storage controller to the second storage device simultaneously with writing the data from the storage controller to the first storage device;

the storage controller comprises said modules.

8.	(Previously Presented) The apparatus of claim 7, further comprising:
a compression module that compresses the data prior to simultaneously writing the data from the storage controller to the first storage device and the second storage device.

9.	(Currently Amended) A method, comprising:
receiving, by a processor, an input/output (I/O) request from a host computing device in a storage system; and
in response to receiving the I/O request:
performing a set of corresponding I/O operations for data associated with the received I/O request on a first storage device in the storage system, and 
simultaneously in a same clock cycle with performance of the set of corresponding I/O operations on the first storage device, transmitting and writing the data associated with the I/O request to a second storage device in the storage system for storage on the second storage device,
	wherein:
the data written to the second storage device is from the first storage device when the I/O request is a read request,
the data is from a storage controller and is written to the first storage device and the second storage device when the I/O request is a write request,
the storage controller receives the I/O request from the host computing device, and
the host computing device, the first storage device, and the second storage device are included in a same storage system.

10.	(Currently Amended) The method of claim 9, wherein:
the I/O request is [[a]] the read request and the read request is directed to [[a]] the storage controller;
performing the set of corresponding I/O operations comprises reading the data from the first storage device to the storage controller;
simultaneously transmitting the data comprises simultaneously migrating the data from the first storage device to the second storage device;
the host computing device comprises a storage virtualization controller; and
the storage controller comprises the processor.

11.	(Previously Presented) The method of claim 10, further comprising:
decrypting the data prior to reading the data from the first storage device to the storage controller and migrating the data from the first storage device to the second storage device.


decompressing the data prior to reading the data from the first storage device to the storage controller and migrating the data from the first storage device to the second storage device. 

13.	(Previously Presented) The method of claim 12, further comprising:
decrypting the data prior to reading the data from the first storage device to the storage controller and migrating the data from the first storage device to the second storage device. 
  
14.	(Currently Amended) The method of claim 9, wherein:
the I/O request is [[a]] the write request and the write request is directed to [[a]] the storage controller;
performing the set of corresponding I/O operations comprises writing the data from the storage controller to the first storage device;
simultaneously transmitting the data comprises writing the data from the storage controller to the second storage device simultaneously with writing the data from the storage controller to the first storage device;
the host computing device comprises a storage virtualization controller; and	
the storage controller comprises the processor.

15.	(Previously Presented) The method of claim 14, further comprising:


16.	(Currently Amended) A computer program product comprising a computer-readable storage medium including program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:
receive an input/output (I/O) request from a host computing device in a storage system; and
in response to receiving the I/O request:
perform a set of corresponding I/O operations for data associated with the received I/O request on a first storage device in the storage system, and 
simultaneously in a same clock cycle with performance of the set of corresponding I/O operations on the first storage device, transmit and write the data associated with the I/O request to a second storage device in the storage system for storage on the second storage device,
wherein:
the data written to the second storage device is from the first storage device when the I/O request is a read request,
the data is from a storage controller and is written to the first storage device and the second storage device when the I/O request is a write request,
the storage controller receives the I/O request from the host computing device, and
the host computing device, the first storage device, and the second storage device are included in a same storage system.

17.	(Currently Amended) The computer program product of claim 16, wherein:
the I/O request is [[a]] the read request and the read request is directed to [[a]] the storage controller;
performing the set of corresponding I/O operations comprises reading the data from the first storage device to the storage controller;
simultaneously transmitting the data comprises simultaneously migrating the data from the first storage device to the second storage device;
the host computing device comprises a storage virtualization controller; and
the storage controller comprises the processor.

18.	(Previously Presented) The computer program product of claim 17, wherein the program instructions further cause the processor to one or more of:
decrypt the data prior to reading the data from the first storage device to the storage controller and migrating the data from the first storage device to the second storage device; and
decompress the data prior to reading the data from the first storage device to the storage controller and migrating the data from the first storage device to the second storage device. 

19.	(Currently Amended) The computer program product of claim 16, wherein:
the I/O request is [[a]] the write request and the write request is directed to [[a]] the storage controller;
performing the set of corresponding I/O operations comprises writing the data from the storage controller to the first storage device;
simultaneously transmitting the data comprises writing the data from the storage controller to the second storage device simultaneously with writing the data from the storage controller to the first storage device;
the host computing device comprises a storage virtualization controller; and	
the storage controller comprises the processor.

20.	(Previously Presented) The computer program product of claim 19, wherein the program instructions further cause the processor to:
compress the data prior to simultaneously writing the data from the storage controller to the first storage device and the second storage device.

The Examiner's statement of reasons for allowance is as followed.

The independent claim 1 recites:
An apparatus, comprising:
an input/output (I/O) module that:

in response to the received I/O request, performs a set of corresponding I/O operations for data associated with the received I/O request on a first storage device in the storage system; and
a data migration module that, in response to the received I/O request and simultaneously in a same clock cycle with performance of the set of corresponding I/O operations on the first storage device, simultaneously transmits and writes the data associated with the received I/O request to a second storage device in the storage system for storage on the second storage device,
wherein:
the data written to the second storage device is from the first storage device when the I/O request is a read request,
the data is from a storage controller and is written to the first storage device and the second storage device when the I/O request is a write request,
the storage controller receives the I/O request from the host computing device,
the host computing device, the first storage device, and the second storage device are included in a same storage system, and
at least a portion of each of said modules comprises one or more of a set of hardware circuits, a set of programmable hardware devices, and 

When considering the independent claim 1 as a whole, the prior art of record does not teach the limitations:  An apparatus, comprising:  an input/output (I/O) module that: receives an I/O request from a host computing device in a storage system, and in response to the received I/O request, performs a set of corresponding I/O operations for data associated with the received I/O request on a first storage device in the storage system; and a data migration module that, in response to the received I/O request and simultaneously in a same clock cycle with performance of the set of corresponding I/O operations on the first storage device, simultaneously transmits and writes the data associated with the received I/O request to a second storage device in the storage system for storage on the second storage device, wherein: the data written to the second storage device is from the first storage device when the I/O request is a read request, the data is from a storage controller and is written to the first storage device and the second storage device when the I/O request is a write request, the storage controller receives the I/O request from the host computing device, the host computing device, the first storage device, and the second storage device are included in a same storage system, and at least a portion of each of said modules comprises one or more of a set of hardware circuits, a set of programmable hardware devices, and executable code stored on a set of computer-readable storage media.
 


Furthermore, when considering independent claims 9 and 16, the independent claims are allowable on substantially the same rationale as that in the independent claim 1 above.

Corresponding dependent claims depend directly or indirectly from the allowable independent claims and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568. The examiner can normally be reached on M-F 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.B.V./Patent Examiner, Art Unit 2136

 /CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136